Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT-LAUDERDALE DIVISION



 Nicolas Sayavedra,              )                CIVIL ACTION NO.____________________
                                 )                COMPLAINT
             Plaintiff,          )
                                 )
        v.                       )
                                 )                 JURY TRIAL DEMAND
 Lazy Moon, Inc., and            )
 Somkid Punma,                   )
                                 )
             Defendants.         )


                                            COMPLAINT

        COMES NOW, the Plaintiff, Nicolas Sayavedra (“Sayavedra”), by and through his

 undersigned counsel, and hereby sues Lazy Moon, Inc. and Somkid Punma (collectively

 “Defendants”) for unpaid overtime and in support thereof alleges as follows:

                              PARTIES, JURISDICTION, AND VENUE

    1. Plaintiff Sayavedra brings this action for unpaid overtime under the Fair Labor Standards

 Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).              Plaintiff is also seeking reasonable

 attorneys’ fees and costs.

    2. The Court has jurisdiction over Plaintiff Sayavedra’s claims pursuant to 28 U.S.C. §

 1337, 1331 and the FLSA.

    3. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because Defendants transact

 business in this District; because Defendants' operations are situated in this District; and because

 most, if not all, of the operational decisions were made in this District.




                                                                                         Page 1 of 7
Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 2 of 7




    4. At all times material, Plaintiff Sayavedra was a restaurant employee for Defendants and

 performed related activities for Defendants in, inter alia, Broward County, Florida.

    5. Defendant Lazy Moon, Inc. (“Lazy Moon”) is a Florida profit corporation that operates

 and conducts business in Broward County, Florida, and is therefore, within the jurisdiction of the

 Court.

    6. Defendant Somkid Punma (“Punma”), an individual and sui juris, is an owner and

 corporate officer of Defendant Lazy Moon. Defendant Punma acted directly and indirectly in the

 interest of Defendant Lazy Moon in Broward County and had the power to direct employees'

 actions. Defendant Punma had management responsibilities, degree of control over the

 corporation's financial affairs and compensation practices, and was in a position to exert

 substantial authority over corporate policy relating to employee wages and overtime and whether

 to compensate (or not to compensate) employees at Defendant Lazy Moon in accordance with

 the FLSA, making Defendant Punma an employer pursuant to 29 USC§ 203(d). Defendant

 Punma also had the power to hire and fire Plaintiff, set Plaintiff's compensation and work

 schedule, and maintains Plaintiff's employment records.

                                          COVERAGE

    7. At all material times relevant to this action, Defendant Lazy Moon was an enterprise

 covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s).

    8. At all material times relevant to this action, Defendant Lazy Moon was an employer as

 defined by 29 USC§ 203(d).

    9. Defendants are joint employers under 29 C.F.R. 791.2(b)(3) because the Defendants are

 not completely disassociated with respect to the employment of Plaintiff Sayavedra, and may be



                                                                                        Page 2 of 7
Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 3 of 7



 deemed to share control of the employee, directly or indirectly, by reason of the fact that one

 employer controls, is controlled by, or is under the common control with the other employer.

    10. During all material times, Defendants employed two or more people engaged in

 commerce, handling or otherwise working on materials which have been moved in or produced

 for commerce, (i.e., restaurant supplies and equipment, food, beverages, etc.).

    11. During all material times, Defendant Lazy Moon had an annual gross volume of sales

 made or business done of not less than $500,000 (exclusive of excise taxes at the retail level

 which are separately stated).

    12. During all times material, Defendants accepted payments from customers based on credit

 cards issued by out-of-state banks.

    13. During all times material, Defendants routinely ordered materials or supplies from out of

 state, (i.e., restaurant supplies and equipment, food, beverages, etc.).

    14. Plaintiff was individually engaged in commerce during his employment with Defendants,

 by working with food supplies and equipment from out-of-state.

    15. Plaintiff regularly made orders to out-of-state food suppliers to deliver goods to

 Defendants.

    16. Defendants used U.S. Mail to send and receive correspondence to and from other states.

                                        Factual Background

    17. On or about June 2017, Plaintiff Sayavedra began employment with Defendants as a

 restaurant manager.

    18. Plaintiff Sayavedra was told that he would be paid a salary of $65,000/year.

    19. Starting January 2018, Plaintiff Sayavedra was told his salary would change to

 $72,000/year.



                                                                                       Page 3 of 7
Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 4 of 7



    20. However, Plaintiff Sayavedra was not paid on a salaried basis. For example, if Plaintiff

 Sayavedra, pursuant to the schedule that was given to him by Defendants, came to work at

 Defendant Lazy Moon and worked six hours, then he would be paid on an hourly basis. The

 hourly pay that Plaintiff Sayavedra received always resulted in Plaintiff receiving less pay for

 those days than what he would have received if he had been paid the daily rate of an employee

 earning a $72,000/year salary.

    21. The aforementioned reductions in pay were not isolated incidents, nor were they

 inadvertent. The Defendants had an actual practice of paying Plaintiff Sayavedra hourly when

 Defendants wanted to, which was frequently.

    22. The aforementioned reductions in pay by Defendants were done due to perceived

 variations in the quantity of the work performed by Plaintiff Sayavedra. Consequently, Plaintiff

 was not paid on a salaried basis.

    23. To be considered paid on a salaried basis, Defendants must not “subject [the salary] to

 reduction because of variations in the quality or quantity of the work performed.” See 29 C.F.R.

 § 541.118.

    24. Plaintiff Sayavedra was not a salaried employee; rather, Plaintiff Sayavedra was an

 hourly employee who is entitled to the benefit of FLSA overtime compensation. See 29 C.F.R.

 §541.603(a); 29 U.S.C. §207(a).




                                                                                     Page 4 of 7
Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 5 of 7



                               COUNT I – UNPAID OVERTIME

                       (Fair Labor Standards Act, 29 U .S.C. § 201, et seq)

    25. Plaintiff Sayavedra reincorporates and readopts all allegations contained within

 Paragraphs 1-24 above.

    26. At all times relevant to this action, Plaintiff Sayavedra was an employee of Defendants

 within the meaning of the FLSA 29 U.S.C. §203(e).

    27. At all times relevant to this action, Defendants were Plaintiff Sayavedra’s employer

 within the meaning of the FLSA 29 U.S.C. §203(d).

    28. At all times relevant, Plaintiff Sayavedra was employed by Defendants within the

 meaning of the FLSA 29 U.S.C. §203(g).

    29. At all times material, Plaintiff Sayavedra acted at the direction and control of Defendants

 as to working in Defendants’ restaurant, and the hours he worked.

    30. Plaintiff Sayavedra was not a salaried employee; rather, Plaintiff Sayavedra was an

 hourly employee who is entitled to the benefit of FLSA overtime compensation. See 29 C.F.R.

 §541.603(a); 29 U.S.C. §207(a).

    31. From the beginning of his employment with Defendants, Plaintiff Sayavedra has

 repeatedly worked over forty (40) hours in the work week and has not been paid overtime for

 said weeks in violation of the FLSA.

    32. As a result of Defendants’ intentional, willful and unlawful acts by refusing to pay

 Plaintiff Sayavedra overtime, Plaintiff Sayavedra has suffered damages plus incurring reasonable

 attorneys' fees and costs.

    33. Defendants knew or showed reckless disregard for whether the FLSA prohibited its

 conduct.



                                                                                       Page 5 of 7
Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 6 of 7



    34. As a result of Defendants’ willful violation of the Fair Labor Standards Act, Plaintiff

 Sayavedra is entitled to unpaid overtime and liquidated damages.

    WHEREFORE, Plaintiff Sayavedra demands judgment in his favor and against Defendants,

 jointly and severally, as follows:

    a) Award to Plaintiff for payment of all hours worked in excess of forty per workweek at the

       rate of one and one-half times his regular rate of pay;

    b) Award to Plaintiff liquidated damages equal to the payment for all overtime hours owed

       under the FLSA;

    c) Award to Plaintiff of reasonable attorneys' fees and costs; and

    d) Award such other and further relief as this Court may deem just and proper.

                                      Demand for Jury Trial

        Plaintiff demands a trial by jury on all issues so triable.

        Plaintiff Nicolas Sayavedra prays that this Court enter judgment in his favor against

 Defendant Lazy Moon, Inc. and Defendant Somkid Punma, and award monetary damages and

 liquidated damages, reasonable attorneys' fees and costs and any other relief this Court deems

 appropriate.




                                                                                     Page 6 of 7
Case 0:19-cv-62043-RAR Document 1 Entered on FLSD Docket 08/14/2019 Page 7 of 7




 DATED this 14th day of August, 2019.


 Respectfully submitted,


 /s Nnamdi Jackson
 Nnamdi S. Jackson, Esq.
 Fla. Bar No. 99804

 THE LAW OFFICE OF NNAMDI S. JACKSON, P.A.
 2645 Executive Park Drive,
 Suite 340
 Weston, Florida 33331
 Tel: (954) 670-1267
 Fax: (954) 385-9814
 njackson@nsjlawoffice.com




                                                                    Page 7 of 7
